Citation Nr: 0914514	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for residuals of a 
dislocated left clavicle. 

2.  Entitlement to service connection for residuals of a 
dislocated left clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1943.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

He testified before the undersigned Veterans Law Judge in 
January 2009.  A transcript of the hearing is of record.  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.   The RO denied the Veteran's claims for residuals of a 
dislocated left clavicle in February 1944, March 1945, July 
1948, February 1993, and September 2006. 

2.  The RO's September 2006 decision is the last final 
denial for residuals of a dislocated left clavicle on any 
basis. 

3.   The evidence added to the record since September 2006, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

4.  A left shoulder disorder pre-existed service, and was 
aggravated by service.  




CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied the 
Veteran's claim to reopen a claim for service connection for 
residuals of a dislocated left clavicle, is final.  
38 U.S.C.A. §§ 5103(a), 5103A, 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the September 2006 
rating decision is new and material and the criteria to 
reopen the claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

3.  The Veteran's pre-existing left shoulder disorder was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.306(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show.  

I. New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).

Historically, the Veteran initially filed a claim of 
entitlement to service connection for residuals of a 
dislocated left clavicle in December 1943.  This claim was 
denied in a February 1944 rating decision on the basis that 
his disorder pre-existed service and was not aggravated by 
active duty service. This denial was confirmed in March 1945 
and July 1948 rating decisions.  

He subsequently filed a claim to reopen in February 1993, 
which was denied in a February 1993 rating decision.  The 
Veteran filed another claim to reopen in December 2005, which 
was denied in a September 2006 rating decision on the basis 
that no new and material evidence had been submitted. He did 
not appeal this rating decision and it became final.

He once again filed to reopen his claim of entitlement to 
service connection for residuals of a dislocated left 
clavicle in February 2007.  In March 2007, the RO reopened 
the claim, but denied it on the merits. He appealed. 

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the September 2006 
rating decision included service treatment records and VA 
treatment records. The RO denied the claim, stating that 
evidence did not raise a reasonable possibility of 
substantiating his claim. As such, the claim was not 
reopened. 

In February 2007, the Veteran submitted additional medical 
evidence, which was considered by the RO as a new claim. The 
evidence added to the record, since the September 2006 rating 
decision, includes VA treatment records, private treatment 
records which include January 2007, December 2007, and 
December 2008 private medical opinions, and a March 2008 
medical opinion provided by his VA treating physician. 

Specifically, the Board finds that the January 2007, December 
2007, and December 2008 private medical opinions, and the 
March 2008 VA treating physician opinion, are sufficient to 
reopen the claim. Indeed, this evidence was not previously 
before the RO and is not cumulative or redundant of evidence 
associated with the claims file at the time of the September 
2006 decision.  

Significantly, the January 2007 private treating physician 
noted that the Veteran had injured his left shoulder prior to 
active duty service.  He further commented that he 
subsequently entered into service and that his disorder was 
aggravated at that time.   In December 2008, after reviewing 
the Veteran's past military medical records and files, the 
same physician opined that his "left shoulder problem is a 
continuation of an accident that occurred during his war time 
service that necessitated one month hospitalization for left 
shoulder trauma." 

In a December 2007 opinion, a different private treating 
physician commented that "there has been a question as to 
whether any of the damage to the shoulder and rotator cuff 
could be related to the military service and I told him that 
it certainly could be."

In March 2008, a VA treating physician noted that "it is 
reasonable to assume that the injury that occurred prior to 
induction was most likely minor enough for the military to 
conclude that upon induction it would not interfere with his 
ability to service."  He continued stating that "an injury 
that required hospitalization in a military hospital for one 
month and which then precipitated a disability discharge, by 
its very name, must have been a disabling injury." 

He additionally indicated that, "even if the military had no 
knowledge of the prior injury, any reasonable observer would 
conclude a month-long hospitalization to be an unusually long 
period of hospitalization. That he was then discharged CDD 
(Certified Disability Discharge) would appear to officially 
confirm that the injury incurred while in the military was 
disabling."

Given the opinions of the private and VA treating physicians, 
as to aggravation of the Veteran's pre-existing left shoulder 
disability, a reasonable possibility of substantiating his 
claim is raised.  Therefore, the claim will be reopened.  

II.  Service Connection 

Having decided that the claim should be reopened, the Board 
will address the issue on the merits.  Under the relevant 
laws and regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that "temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In the present case, the Veteran claims service connection 
for residuals of a dislocated left clavicle.  As will be 
discussed below, the evidence of record indicates that his 
pre-existing left shoulder disorder was aggravated in 
service.

After review of all the evidence of record, the Board finds 
that the Veteran's left shoulder disorder pre-existed 
service.  He testified at his January 2009 BVA hearing that 
several months prior to his enlistment he fell off a bicycle 
which resulted in an injury to his left shoulder. He 
indicated that he never received treatment for his condition 
prior to service. A dislocated left shoulder was additionally 
noted in his January 1943 pre-induction examination. The 
Veteran does not dispute that a left shoulder disorder pre-
existed service.   

Here, the competent evidence demonstrates that the Veteran's 
pre-existing left shoulder disorder was aggravated by active 
service.  For example, an October 1943 in-service 
hospitalization record indicates that the Veteran sought 
treatment for his left shoulder.   At that time, he reported 
pain in his left shoulder with any active motion.  He further 
indicated, that he could not shoot a gun, could not carry or 
push, and had pain when swinging his arm. He was diagnosed 
with acromioclavicular separation.  

The hospitalization records indicate that the Veteran had 
fallen off of a bike, 1 year prior to service, and thereafter 
had thrown a baseball which dislocated his shoulder.  Pain 
had been noted ever since these incidents, resulting in the 
Veteran being unable to carry or shoot a rifle. He was 
subsequently honorably discharged, in November 1943, because 
of his left shoulder disability.  In his Certificate of 
Disability for Discharge (CDD), it was noted that he was 
unable to perform the muscular duties of a solider and his 
disability was considered permanent.

A VA examination completed in January 1945 reported 
complaints of pain by the Veteran in his left shoulder.  He 
reported being unable to lift anything and that his shoulder 
hurt when he put his left hand behind his back. The Board has 
also considered a January 2007 private treatment note which 
evaluated his left shoulder.  The treating physician noted 
that the Veteran had injured his left shoulder prior his 
active duty service.  He indicated that the Veteran 
subsequently completed basic training and service time, which 
aggravated his current shoulder condition.  He stated that 
the Veteran's disorder had deteriorated over time and had 
become chronic. 

In December 2008, the same private treating physician opined, 
after reviewing the Veteran's past military medical records 
and files, that his "left shoulder problem is a continuation 
of an accident that occurred during his war time service that 
necessitated one month hospitalization for left shoulder 
trauma." 

A different private treating physician evaluated the 
Veteran's left shoulder in December 2007.  He indicated that 
"there has been a question as to whether any of the damage 
to the shoulder and rotator cuff could be related to the 
military service and I told him that it certainly could be."  
The Board notes that this opinion is speculative.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Board has additionally considered a March 2008 VA 
treating physician's evaluation of the Veteran's left 
shoulder. At the outset, the Board recognizes that the report 
appears to contain some clerical errors, where the treating 
physician inadvertently referred to the Veteran's "left" 
shoulder, as his "right" shoulder.  The VA physician's 
analysis contains two sections, one for the Veteran's right 
shoulder and one for his left shoulder.  Under the left 
shoulder section, the physician at times referred to the 
Veteran's right shoulder.  Based on the history and service 
treatment records, the Board acknowledges these clerical 
errors and has correctly replaced the "right" shoulder as 
the Veteran's "left" shoulder, in the analysis below. 

The VA physician began his analysis, of the Veteran's left 
shoulder, indicating that "it is reasonable to assume that 
the injury that occurred prior to induction was most likely 
minor enough for the military to conclude that upon induction 
it would not interfere with his ability to service." He 
continued stating that "an injury that required 
hospitalization in a military hospital for one month and 
which then precipitated a disability discharge, by its very 
name, must have been a disabling injury."

Further, he stated that "the injured shoulder was the same 
as previously injured does not relieve the military of 
accountability for the more serious injury because for all 
intents and purposes the military chose to induct him into 
service." Moreover, "any reasonable observer would conclude 
a month-long hospitalization to be an unusually long period 
of hospitalization.  That he was then discharged CDD would 
appear to officially confirm that the injury incurred while 
in the military was disabling."  He concluded, opining that 
"it is at least as likely as not that the problems in his 
left shoulder (right shoulder reference was clerical error) 
are the consequence of and related to the disabling injury 
which resulted in his CDD." 

Of further significance are his original claim for his left 
shoulder filed within one month of his disability discharge, 
and his credible testimony and written statements. 
Additionally, post-service medical evidence illustrates 
continued medical care for his left shoulder.  

Given that the Veteran's pre-existing left shoulder disorder 
was determined, by both a private treating physician and a 
March 2008 VA treating physician, to have been aggravated in 
service, the Board finds that entitlement to service 
connection is warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for a left shoulder disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

Moreover, with respect to the Veteran's claim for entitlement 
to service connection for residuals of a dislocated left 
clavicle, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a dislocated left clavicle is 
granted.  

Service connection for residuals of a dislocated left 
clavicle is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


